Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the application file December 30, 2020.  This application is a CIP of PCT/SG2019/050512, filed October 17, 2019 which claims priority to provisional application 62/779,006, filed December 13, 2018.  Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al (2014/0267053) in combination with Casparian et al (2015/061901) 
Regarding claim 1, Figure 2 shows a mounting panel; Figure 3 teaches a matrix of analog push button switches; Figure 4 teaches the details of the pressure sensor (also see paragraphs 24-25 and 32-35).  The output of the switches is a plurality of displacement signals that indicates the force on each of the keys.  Bajaj does not teach the use of a multiplexer with input and output sides to feed an ADC that then provides input to a processor that outputs button id and a digital value to an interface for a computing device. Casparian in the same field teaches in paragraph 63 that signals from switches may be multiplexed to reduce the number of signal paths.  It would have been obvious to include a multiplexer for the advantage taught in Casparian. While an ADC is not explicitly stated, one of ordinary skill in the art would be aware of ADCs and their role in converting analog inputs to corresponding digital values.  Also see paragraph 32.  It would have been obvious to use conventional means for their known functionality.  The claimed processor is shown as item 302.  The reference teaches that the processor outputs signals indicative of the pressure on the switch as well as the button id.  Paragraph 67  teaches that the output may be communicated to aa host computing device such as a PC).
Regarding claim 2, both references teach a spring that biases the plunger from the mounting panel.

Regarding claim 4, the claim is essentially the same as claim 1 with the addition of a host processor.  Casparian teaches sending the signals to a host processor.  Bajaj teaches that the output of the analog input devices is for games and other purposes.  A game is typically an application where control is based on the degree a key is pressed.
Regarding claim 5, the linearity of an output is dependent on the sensitivity of the switch desired.  It would have been obvious to transform the output into a non-linear signal to affect the sensitivity desired.  For example, small pressings may require more sensitivity than large pressings.
Regarding claim 6, Bajaj teaches a continuously variable action for a game. This action is based on the amount of depression.
Regarding claim 7, the use of shift keys to modify the output of another key is conventional.  It would have been obvious to use conventional means to change input settings to create additional functions for keys.
Regarding claims 8-11, these claims are the method equivalents of the apparatus claims.  Since the apparatus has been shown to be obvious, the method of using the apparatus in its intended manner would also have been obvious.
s 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gitinger et al teaches the multiplexing of light output from keys in a matrix.  Rossi teaches the blockage of light to show the pressing of a key.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



February 5, 2022